DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 1, 2022 has been entered.
This Office Action is also in response to applicant’s amendment filed on November 1, 2022, which has been entered into the file. 
By this amendment, the applicant has amended claim 1, has canceled claim 15 and has newly added claim 20.  
Claims 6, and 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 14, 2022.  It is noted that claims 6 and 9 do not read on elected species A referring to Figure 1.  
Claims 1-5, 7-8,13-14, 16-20 remain pending in this application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, 13-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to include the phrase “where the irradiation target is a mono-slant hologram screen” that is confusing and indefinite, since it is not clear what considered to be the “mono-slant”.  For the purpose of examination, this phrase is being interpreted as “hologram with single slant feature that is the recorded hologram is reproduced by reference light in a single direction”.  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 8, 13-14 and 16-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Lechner et al (US 2011/0304824 A1) in view of the US patent issued to Chen et al (PN. 7,967,451), US patent application publication by Liu et al (US 2012/0147003 A1) and US patent application publication by Kim et al (US 2009/0323145 A1).
Claim 1 has been amended and claim 20 has been newly added to necessitate the new grounds of rejection.  
Lechner et al teaches a screen serves as an image display device that is comprised of a projection means (1, Figures 1 and 11)  serves as an emission portion that emits image light along a predetermined axis, a cylindrical pillar (4) with a projection surface (2) serves as the irradiation target disposed at at least part around the predetermined axis and mirror (3) serves as the optical portion that controls an incident angle of the image light on the irradiation target (2), the image light having been emitted from the emission portion, the optical portion or mirror (3) being disposed in a manner that the optical portion faces the emission portion on a basis of the predetermined axis, (please see Figure 1 and paragraph [0026]).  
Claim 1 also includes the phrase “a base disposed around at least a portion of the emission portion wherein the emission portion is adjacent the base”.  Lechner et al teaches that the emission portion (1, Figures 1 and 11) is positioned along the predetermined axis which implicitly includes a support for supporting the emission portion or the projection means.  Chen et al in the same field of endeavor teaches a multi-directional image display device wherein the emission portion or the image projector (110, Figure 1) is supported and surrounded by a housing (140) as a base for supporting the projector and the emission portion is adjacent to the base.  It would then have been obvious to one skilled in the art to apply the teachings of Chen et al to modify the screen to include a base structure to explicitly support at least a portion of the emission portion or the image projection means for the benefit of providing explicit means to situate the emission portion along the predetermined axis.  
Claim 1 has been amended to include the phrase “wherein the irradiation target is a mono-slant hologram screen”.   It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Madham, 2 USPQ2d 1647 (1987).  
Furthermore, Liu et al in the same field of endeavor teaches an omnidirectional view display wherein a cylindrical transmissive selective diffusing screen that may comprise a  holographic screen (4, please see Figures 8 and 9, paragraph [0019]) is disposed around a predetermined axis as an irradiation target that an image is emitted along the predetermined axis.  It would then have been obvious to one skilled in the art to apply the teachings of Liu et al to use a holographic screen as the irradiation target for the benefit of allowing the projected image from the omnidirectional view display on an irradiation screen has high efficiency.  Although this references do not teach that the holographic screen is a mono-slant holographic screen, such is screen is common in the art.  Kim et al in the same field of endeavor teaches holographic screen that is a mono-slant holographic screen, (131, Figures 2A and 2B) wherein the holographic screen is being recorded and reproduced by a collimated reference light (Lr1) of a single incident direction or angle with respect to the holographic screen (131).  It would then have been obvious to one skilled in the art to use art well-known holographic screen for the benefit of using widely available holographic screen for the display.  
With regard to claim 2, Lechner et al teaches that the optical portion or the mirror (3, Figures 1 and 11) sets the incident angle of the image light on the irradiation target (2) to be substantially fixes.  
With regard to claim 3, Lechner et al teaches that the optical portion or the mirror (3, Figures 1 and 11) includes a reflection surface that reflects the image light toward the irradiation target (2) the image light having been emitted from the emission portion (1).  
With regard to claims 4-5, Lechner et al teaches that the mirror or reflection surface of the optical portion may assume parabolic shape and as shown in Figure 11, the cross-sectional shape of the mirror taken along a plane including the predetermined axis is configured to include a shape of a parabola that is concave when viewed from the emission portion (1).  The axis of the parabola is different from the predetermined axis.  With regard to claim 5, as shown in Figure 11, with regard to the reflection surface the predetermined axis is parallel to the axis of the parabola included in the cross-sectional shape.  
With regard to claims 7 and 8, Lechner et al teaches, as shown in Figure 11, the reflection surface (3) includes a rotation surface obtained by rotating the parabola around the predetermined axis.  With regard to claim 8, with regard to the reflection surface an intersection between the rotation surface and the predetermined axis is protruded when viewed from the emission portion (1).  
With regard to claim 13, Lechner et al teaches that the irradiation target or the projection surface (2, Figures 1 and 11), is disposed over a circumference around the predetermined axis.  
With regard to claim 14, Lechner et al teaches that the irradiation target or the projection surface is formed as a portion of the cylindrical pillar (4, please see paragraph [0026]), which means the irradiation target is configured to have a cylindrical shape that use the predetermined axis as its substantially central axis. 
With regard to claim 16, Lechner et al teaches that the irradiation target or the projection surface is a transmissive screen that transmits the image light.  
With regard to claim 17, Lechner et al teaches that the irradiation target or the projection surface (2, Figures 1 and 11) emits the image light in a predetermined emission direction, the image light having been incident at the incident angle controlled by the optical portion or mirror (3).  
With regard to claim 18, Lechner et al teaches that the irradiation target or the projection surface (2, Figures 1 and 11) includes an emission surface that emits the image light and the predetermined emission direction intersects with a normal direction of the emission surface at a predetermined intersection angle.  
With regard to claim 19, Liu et al teaches the irradiation target comprises a cylindrical screen (4, Figure 3) that may be a holographic selective diffusing screen, (please see paragraph [0019]).  Kim et al teaches that holographic screen is fabricated by recording a diffuser (10) in the holographic screen which means the holographic screen has the function of diffusing and emitting image light.  It is implicitly true that the predetermined intersection angle is set on a basis of a diffusing angle of the image light diffused by the irradiation target. 
With regard to newly added claim 20, Lechner et al teaches the irradiation target is transmissive, (2, please see Figure 11).  Both Liu et al and Kim et al also teaches that the irradiation target may comprise a transmissive holographic screen, (please see Figure 8 of Liu et al and Figures 2A and 2B of Kim et al).  

Response to Arguments
Applicant's arguments filed November 1, 2022 have been fully considered but they are not persuasive. The newly amended claim has been fully considered and they are rejected for the reasons stated above.
Applicant’s arguments are mainly drawn to newly amended features that have been fully addressed in the reasons for rejection set forth above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872